Citation Nr: 0009892	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from March 1937 to March 1938, 
from December 1939 to January 1946, and from January 1946 to 
July 1962.  He was a prisoner of war of the Japanese 
government from April 1942 to September 1945.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death.  In May 1996, the Board 
remanded this matter for further development and 
readjudication, including obtaining medical records generated 
at the time of the veteran's last hospitalization and VA 
medical records.


FINDINGS OF FACT

1.  The veteran died in March 1993 at the age of 79.

2.  The death certificate indicates that the immediate cause 
of death was carcinoma of the lung; the indicated time 
between onset and death was one month.

3.  At the time of his death, the veteran had service-
connected disability from dysthymic disorder, rated 50 
percent disabling, and bilateral high frequency hearing loss, 
rated zero percent disabling, and residuals of malaria, also 
rated zero percent disabling.

4.  The record contains no competent medical evidence or 
opinion that the veteran's service-connected disabilities 
caused or contributed to the cause of the his death.

5.  The record contains no medical evidence that the 
veteran's lung carcinoma was incurred during his active 
military service or that there is a nexus between the cause 
of the veteran's death and any disease or injury incurred or 
aggravated during his active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death, to include due to tobacco use during 
service or to nicotine dependence acquired during service, is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 1310, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  The VA benefits 
system requires more than just an allegation of entitlement.  
A claimant must submit supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the claim need not be conclusive, the 
statute requires the claim to be accompanied by some 
evidence.  Id.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist 
her further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1999).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1999).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1999).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1999).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

The veteran's death, and the disorder identified as its 
cause, satisfy the first element of a well-grounded claim, as 
listed above.  The United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element -- competent medical evidence of a current disability 
-- will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  Therefore, the 
appellant must meet only the second and third elements under 
Caluza for a well-grounded claim.

At the time of the veteran's death, service connection was in 
effect for dysthymic disorder, rated 50 percent disabling 
since December 1982, and bilateral high frequency 
sensorineural hearing loss, rated zero percent disabling 
since December 1982.  The veteran was also service connected 
for residuals of malaria, rated zero percent disabling.

The death certificate indicates that the veteran died in 
March 1993 at the age of 79 years.  The immediate cause of 
death was listed as carcinoma of the lung, the reported onset 
of which had been one month prior to death.  No autopsy was 
conducted.

The appellant has not asserted, nor does the evidence in the 
record indicate that the veteran's service-connected 
disabilities caused or contributed to the cause of his death.  
Rather, the appellant has contended that the veteran's 
disability from carcinoma of the lung should have been 
service-connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops malignant tumor to a degree of disability 
of 10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  In this case, the veteran was not diagnosed to 
have lung cancer until more than 30 years after his 
separation from service.

A determination as to whether nicotine dependence, per se, 
may be considered a disease or injury for VA compensation 
purposes is an adjudicative matter to be resolved by 
adjudicative personnel, based on accepted medical principles.  
Direct service connection of disability may be established if 
the evidence shows that disease or injury resulted from 
tobacco use during active service.  VAOPGCPREC 2 93 (1993).

A determination as to whether service connection for a 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that tobacco use 
resulted from nicotine dependence arising in service pursuant 
to 38 C.F.R. § 3.310(a) depends on whether nicotine 
dependence may be considered a disease for VA compensation 
purpose; whether the veteran acquired nicotine dependence in 
service; and whether that dependence may be considered the 
proximate cause of disability resulting from tobacco use by 
the veteran.  These questions must be addressed by 
adjudicative personnel applying established medical 
principals to the facts of the particular claim.  VAOPGCPREC 
19- 97 (1997).  

In the VA Form 9 filed in September 1993, the appellant 
asserted that the veteran had smoked tobacco products during 
his entire service.  She asserted that his tobacco use and 
tuberculosis caused or contributed to the cause of his death.  
In response to an inquiry from the RO, she reported that the 
veteran began smoking during his active service and continued 
to smoke until the time of his death.  

The veteran's service medical records show that he was a 
moderate smoker.  Hospital summaries generated just prior to 
and after his death noted that he had smoked two packs of 
cigarettes per day for 34 years.  He had been hospitalized 
from late February to March 22, 1993, with complaints of 
severe shortness of breath.  The discharge summary contained 
the following diagnoses:  1)  Severe dyspnea, hypoxia related 
to adenocarcinoma of the lung; 2) adenocarcinoma of the lung 
with pleural metastasis, new diagnosis; 3) supraventricular 
tachycardia secondary to severe hypoxia; 4) chronic 
obstructive pulmonary disease; 5) acute purulent bronchitis 
with Haemophilus; 6) pancytopenia, chemotherapy effect, and; 
chemotherapy administration.

The Board has reviewed the entire record and notes that the 
veteran had complaints of shortness of breath for which he 
was hospitalized for several days in March 1960.  His 
symptoms were attributed to chronic bronchitis and pulmonary 
emphysema of undetermined cause.  However, at the time of his 
medical examination for retirement, his chest and lungs were 
clinically normal, as was his chest X- ray.  Moreover, the 
medical records contained in the claims folder do not 
indicate that any non- malignant chronic respiratory 
disability, to include residuals of tuberculosis, caused or 
contributed to the cause of the veteran's death.

Similarly, the record is devoid of competent medical evidence 
or opinion that the veteran's death from lung cancer was 
related either to nicotine dependence arising in service or 
to his tobacco use during service.  In the absence of 
evidence that the appellant has the expertise to render an 
opinion about the etiology of the cause of the veteran's 
death, her assertions that his death was caused by in-service 
tobacco use are afforded no probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 429 (1992).

A thorough review of the entire record yields no evidence 
that disease or injury incurred during the veteran's active 
military service caused or contributed to the cause of his 
death.  Further, there is no competent medical evidence or 
opinion indicating a nexus between the fatal lung cancer and 
either service or any disease or injury incurred during his 
active service.  Finally, there is no competent medical 
evidence or opinion linking the fatal lung cancer to nicotine 
dependence acquired in service or to tobacco use during 
service.  Therefore, the Board finds that the veteran's 
adenocarcinoma of the lung was not incurred during or related 
to any disease he incurred during his active military 
service.  The Board concludes that the claim of entitlement 
to service connection for the cause of the veteran's death is 
not well grounded.

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the appellant 
has been given adequate notice to respond, and if not, 
whether she has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  I conclude that she has not been 
prejudiced by the decision to deny her appeal on the basis 
that the claim is not well grounded.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

